                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         ERIK ESTAVILLO,
                                   8                                                       Case No. 5:19-cv-05540-EJD
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANT’S
                                                  v.                                       MOTION TO DISMISS ADA CLAIM;
                                  10                                                       REMANDING § 1723 CLAIM TO
                                         BLIZZARD ENTERTAINMENT, INC.                      STATE COURT
                                  11
                                                        Defendant.                         Re: Dkt. No. 9
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Erik Estavillo alleges that Defendant Blizzard Entertainment, Inc.1 (“Blizzard”), a

                                  14   video game developer, violated Cal. Civ. Code § 1723 and the Americans with Disabilities Act

                                  15   (“ADA”). Compl. (Dkt. No. 1-1) ¶ 5. Plaintiff seeks injunctive and equitable relief,

                                  16   compensatory damages, and $100,000 in punitive damages. Id. ¶ 6. Blizzard removed Plaintiff’s

                                  17   action from the Superior Court of California, County of Santa Clara, pursuant to 28 U.S.C. § 1331.

                                  18   Dkt. No. 1. Blizzard now moves to dismiss Plaintiff’s claims under Federal Rule of Civil

                                  19   Procedure 12(b)(6) for failure to state a claim. Mot. to Dismiss (Dkt. No. 9). For the reasons

                                  20   below, the court: (1) dismisses Plaintiff’s ADA claim under Rule 12(b)(6) with prejudice and

                                  21   without leave to amend, (2) declines to exercise supplemental jurisdiction over Plaintiff’s

                                  22   remaining state-law claim under Cal. Civ. Code § 1723, and (3) remands Plaintiff’s § 1723 claim

                                  23   to the Superior Court of California, County of Santa Clara.

                                  24

                                  25

                                  26          1
                                               Defendant was erroneously sued as “Activision Blizzard, Inc.” Notice of Removal (Dkt.
                                  27   No. 1).
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                                    1
                                   1     I.   BACKGROUND

                                   2          In August 2019, Mr. Estavillo, a pro se Plaintiff, filed this action in the Superior Court of

                                   3   California, County of Santa Clara. Dkt. No. 1-1. Plaintiff suffers from Depression, Obsessive

                                   4   Compulsive Disorder, Panic Disorder, and Crohn’s Disease. Compl. ¶ 4. These conditions make

                                   5   it challenging for him to socialize outside of his apartment. Id. Plaintiff “heavily relies on video

                                   6   games for communication with other players and other socialization needs that he can only meet

                                   7   via the video gaming medium.” Id. Playing video games also helps “occupy his time and distract

                                   8   him from said disabilities.” Id. Plaintiff played the video game Overwatch until Blizzard, the

                                   9   game developer, banned Plaintiff from the game for “abusive chat.” Id. Plaintiff contests

                                  10   Blizzard’s justification for banning him. Id. Plaintiff claims, after the ban, he could not obtain a

                                  11   return or refund for the approximately $300 he had spent at Blizzard’s “digital storefront” for “loot

                                  12   boxes” and “multiple copies of the game itself each time he has been banned.” Id.
Northern District of California
 United States District Court




                                  13          Plaintiff brings two causes of action. Id. ¶ 5. First, Plaintiff claims Blizzard violates Cal.

                                  14   Civ. Code § 1723 “by not explicitly stating that no returns or refunds are available on the front of

                                  15   their digital store for video gamers.” Id. Second, Plaintiff claims Blizzard’s failure to “explicitly

                                  16   disclose[]” information about returns and refunds on its digital storefront and in its End-User

                                  17   License Agreement (“EULA”) violates the ADA. Id. Plaintiff contends that persons with mental

                                  18   disabilities and minors need information about returns and refunds “explicitly explained to them.”

                                  19   Id. Plaintiff seeks injunctive and equitable relief, compensatory damages, and $100,000 in

                                  20   punitive damages. Id. ¶ 6.

                                  21          On September 3, 2019, Blizzard removed this action from the Superior Court of California,

                                  22   County of Santa Clara, pursuant to 28 U.S.C. § 1331. Dkt. No. 1. Blizzard claims removal is

                                  23   proper because Plaintiff’s ADA claim poses a federal question. Id. at 1. Also, Blizzard argues

                                  24   that this court has supplemental jurisdiction over Plaintiff’s state-law claim. Id. at 2. Soon after

                                  25   removal, Blizzard filed its Motion to Dismiss and a Request for Judicial Notice (“RJN”). Dkt.

                                  26   Nos. 9-10. Plaintiff then filed his Opposition, Blizzard filed its Reply, and Plaintiff filed a

                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                          2
                                   1   supplemental brief. Dkt. Nos. 14, 16-17. The court has considered the parties’ papers and found

                                   2   that, pursuant to Local Rule 7-1(b), the motion is suitable for decision without oral argument.

                                   3    II.    LEGAL STANDARDS

                                   4           Federal Rule of Civil Procedure 12(b)(6) provides that a party may seek dismissal of a suit

                                   5   for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A court

                                   6   “must accept as true all factual allegations in the complaint and draw all reasonable inferences in

                                   7   favor of the nonmoving party.” Retail Prop. Tr. v. United Bhd. of Carpenters & Joiners of Am.,

                                   8   768 F.3d 938, 945 (9th Cir. 2014) (citation omitted). A court may dismiss a complaint on a Rule

                                   9   12(b)(6) motion “only where there is no cognizable legal theory or an absence of sufficient facts

                                  10   alleged to support a cognizable legal theory.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)

                                  11   (citing Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988), second am. opinion

                                  12   filed May 11, 1990)). Defeating a motion to dismiss requires that the complaint “contain[s]
Northern District of California
 United States District Court




                                  13   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  15   (2007)) (quotations omitted).

                                  16   III.    DISCUSSION

                                  17               A. Judicial Notice

                                  18           Blizzard requests that the court take judicial notice of twenty-two (22) exhibits. RJN (Dkt.

                                  19   No. 10). The exhibits include: (i) an excerpt from Plaintiff’s autobiography (Ex. 1), (ii)

                                  20   complaints, orders, and voluntary requests for dismissal in prior litigation involving Plaintiff (Exs.

                                  21   2-16), (iii) “Blizzard’s webpage providing information about Overwatch from Blizzard’s digital

                                  22   store” (Ex. 17), (iv) information concerning Blizzard’s EULA (Exs. 18-20), and (v) information

                                  23   regarding Blizzard’s Terms of Sale (Exs. 21-22). Id.

                                  24           The court GRANTS IN PART and DENIES IN PART Defendant’s RJN. The court does

                                  25   not take judicial notice of Exhibits 1-13 and 18-22. The court does not find these materials

                                  26   necessary to consider for the court’s analysis. However, the court takes judicial notice of Exs. 14-

                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                          3
                                   1   17. Exhibit 14 is the amended complaint that Plaintiff filed in March 2019 in the Northern District

                                   2   of California in the matter of Erik Estavillo v. Behaviour Interactive/Starbreeze Studios (Case No.

                                   3   19-cv-01025). RJN at 2; Ex. 14. There, Plaintiff brought nearly identical claims against other

                                   4   video game developers under Cal. Civ. Code § 1723 and the ADA. See RJN, Ex. 14. Exhibit 15

                                   5   is the Hon. Magistrate Judge Van Keulen’s report and recommendation to dismiss Plaintiff’s

                                   6   amended complaint in that action. RJN, Ex. 15. Exhibit 16 is the Hon. Judge Orrick’s order

                                   7   adopting Judge Van Keulen’s report and recommendation to dismiss the case. RJN, Ex. 16.

                                   8   These facts are “not subject to reasonable dispute” because they “can be accurately and readily

                                   9   determined from sources whose accuracy cannot reasonably be questioned.” See Fed. R. Evid.

                                  10   201(b).

                                  11             The court also takes judicial notice of Exhibit 17, screenshots from Blizzard’s website that

                                  12   offer general information about Overwatch.2 See RJN, Ex. 17. Plaintiff refers to Blizzard’s
Northern District of California
 United States District Court




                                  13   website, the “digital storefront,” throughout his complaint. In reviewing a Rule 12(b)(6) motion,

                                  14   the court may “consider[ ]” “[d]ocuments whose contents are alleged in a complaint and whose

                                  15   authenticity no party questions, but which are not physically attached to the pleading.” Tunac v.

                                  16   United States, 897 F.3d 1197, 1207 n.8 (9th Cir. 2018) (citing Branch v. Tunnell, 14 F.3d 449, 454

                                  17   (9th Cir. 1994), overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119

                                  18   (9th Cir. 2002)) (quotations omitted).

                                  19                 B. Plaintiff Does Not State a Claim Under the ADA.

                                  20             Plaintiff’s complaint does not demonstrate that the ADA applies to Blizzard’s “digital

                                  21   storefront.” Therefore, the court dismisses Plaintiff’s ADA claim for failure to state a claim under

                                  22   Rule 12(b)(6).

                                  23             Title 42 U.S.C. § 12182 of the ADA states that “[n]o individual shall be discriminated

                                  24   against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

                                  25

                                  26             2
                                                 Blizzard took these screenshots on September 10, 2019 from the following website:
                                  27   https://us.shop.battle.net/en-us/product/overwatch?blzcmp=ow_buy_header#techspecs.
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                                         4
                                   1   privileges, advantages, or accommodations of any place of public accommodation by any person

                                   2   who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

                                   3   12182(a). The Ninth Circuit has interpreted “a place of public accommodation” as “requir[ing]

                                   4   ‘some connection between the good or service complained of and an actual physical place.’” Earll

                                   5   v. eBay, Inc., 599 F. App’x 695, 696 (9th Cir. 2015) (quoting Weyer v. Twentieth Century Fox

                                   6   Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000)). In Earll, the Ninth Circuit held the ADA did

                                   7   not apply because eBay’s services lacked connection “to any ‘actual, physical place[].’” Id.

                                   8          Plaintiff argues that the ADA applies to Blizzard’s “digital storefront” based on Gil v.

                                   9   Winn-Dixie Stores, Inc. 257 F. Supp. 3d 1340 (S.D. Fla. 2017), appeal filed, Aug. 1, 2017 (No.

                                  10   17-13467); see also Compl. ¶ 5. But, Gil is distinguishable and not binding authority. There, after

                                  11   a non-jury trial, the court found defendant grocery store violated the ADA because its website was

                                  12   inaccessible to persons with impaired vision who rely on screen reader software. 257 F. Supp. 3d
Northern District of California
 United States District Court




                                  13   at 1342-43, 1349. The court, however, did not determine whether defendant’s website “in and of

                                  14   itself” constituted a place of public accommodation. Id. at 1349. The court relied on district court

                                  15   opinions which concluded that websites can constitute “a service of a public accommodation”

                                  16   under the ADA “[w]here a website is heavily integrated with physical store locations and operates

                                  17   as a gateway to the physical store locations.” Id. at 1348 (citing Nat’l Fed’n of the Blind v. Target

                                  18   Corp., 452 F. Supp. 2d 946, 953-55 (N.D. Cal. 2006) and Gomez v. J. Lindeberg, Inc., No. 16–

                                  19   22066, ECF No. 23, at *3 (S.D. Fla. Oct. 17, 2016) (Williams, J)). Defendant grocer’s website,

                                  20   which enabled customers to “access digital coupons,” locate stores, and refill prescriptions, shared

                                  21   this integration and operated as a gateway to physical stores. 257 F. Supp. 3d at 1349.

                                  22          Here, however, Plaintiff does not allege facts showing that Blizzard’s “digital storefront”

                                  23   shares such integration with or functions as a gateway to physical stores. See id. And, as

                                  24   mentioned earlier, Gil is not binding authority. Another district court in this circuit recently

                                  25   considered nearly identical claims under the ADA and Cal. Civ. Code § 1723 that Plaintiff brought

                                  26   against different defendants. See Estavillo v. Behaviour Interactive, 2019 U.S. Dist. LEXIS

                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                          5
                                   1   108144 (N.D. Cal. June 27, 2019); see also RJN, Ex. 16. There, the court adopted the Hon.

                                   2   Magistrate Judge Van Keulen’s report and recommendation to dismiss plaintiff’s complaint with

                                   3   prejudice. 2019 U.S. Dist. LEXIS 108144, at *2-3; see also RJN, Ex. 16. In her report and

                                   4   recommendation, Judge Van Keulen found that plaintiff “fail[ed] to state a viable claim under

                                   5   federal law and thus fail[ed] to establish federal question jurisdiction.” Estavillo v. Behaviour

                                   6   Interactive, 2019 U.S. Dist. LEXIS 108146, at *6 (N.D. Cal. May 30, 2019) (citation omitted); see

                                   7   also RJN, Ex. 15. Judge Van Keulen relied on the decision in Earll, where “[t]he Ninth Circuit—

                                   8   the controlling law in this district—has recognized that a website whose services are not connected

                                   9   to any ‘actual, physical place[]’ . . . is not subject to the ADA.” Id. at *7-8 (citing Earll, 599 F.

                                  10   App’x at 696) (quoting Weyer, 198 F.3d at 1114) (quotation omitted); see also RJN, Ex. 15.

                                  11           The court, here, likewise finds that Plaintiff fails to state a claim under the ADA. See

                                  12   Estavillo, 2019 U.S. Dist. LEXIS 108146, at *6 (citation omitted); see also RJN, Ex. 15. Plaintiff
Northern District of California
 United States District Court




                                  13   does not allege facts showing that Blizzard’s website is “connected to a physical place,” and thus

                                  14   constitutes a place of public accommodation under the ADA. See Estavillo, 2019 U.S. Dist.

                                  15   LEXIS 108144, at *2-3 (citation omitted); see also RJN, Ex. 16. However, rather than dismiss the

                                  16   case for lack of subject-matter jurisdiction, the court dismisses the case for failure to state a claim

                                  17   under Rule 12(b)(6). See Barraclough v. ADP Auto. Claims Servs. Inc., 818 F. Supp. 1310, 1312

                                  18   (N.D. Cal. 1993) (“Because plaintiff is asserting a federal claim (whether or not meritorious),

                                  19   defendant has a right to a federal forum . . . . Even if plaintiff’s federal claim is meritless, . . .

                                  20   defendant is entitled to have the court so determine. Only when the merits of the ADA claim have

                                  21   been decided and the claim dismissed will remand be proper.”).

                                  22               C. The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s
                                  23                  Remaining State-Law Claim.
                                               A district court “may decline to exercise supplemental jurisdiction over a claim . . . if the
                                  24
                                       district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §
                                  25
                                       1367(c)(3). After dismissing Plaintiff’s ADA claim, the court declines to exercise supplemental
                                  26
                                       jurisdiction over Plaintiff’s remaining state-law claim under Cal. Civ. Code § 1723. The court
                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                                          6
                                   1   exercises its discretion to remand the § 1723 claim to the Superior Court of California, County of

                                   2   Santa Clara. See Barraclough, 818 F. Supp. 1310 at 1312 (dismissing plaintiff’s ADA claim

                                   3   under Rule 12(b)(6), declining to exercise supplemental jurisdiction over remaining state-law

                                   4   claim, and remanding claim to state court); see also Rogers v. Ford Motor Co., 2018 WL

                                   5   5263175, at *1 (C.D. Cal. May 1, 2018) (dismissing plaintiff’s federal claims, declining to

                                   6   exercise supplemental jurisdiction over remaining state-law claims, and remanding the action to

                                   7   state court) (citing 28 U.S.C. § 1367(c)(3) and Nishimoto v. Federman-Bachrach & Assocs., 903

                                   8   F.2d 709, 715 (9th Cir. 1990) (“In a case in which all federal law claims are eliminated before

                                   9   trial, the balance of the[ ] factors will generally point toward declining to exercise jurisdiction over

                                  10   the state law claims.”) (citation omitted). The court finds it appropriate for the state court to

                                  11   evaluate Plaintiff’s remaining state-law claim. See Sanford v. MemberWorks, Inc., 625 F.3d 550,

                                  12   561 (9th Cir. 2010) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7, superseded
Northern District of California
 United States District Court




                                  13   on other grounds by statute as recognized in Fent v. Okla. Water Res. Bd., 235 F.3d 553, 557

                                  14   (10th Cir. 2000)) (“[I]n the usual case in which all federal-law claims are eliminated before trial,

                                  15   the balance of factors to be considered under the pendent jurisdiction doctrine—judicial economy,

                                  16   convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the

                                  17   remaining state-law claims.”).

                                  18          Blizzard requests the court to award attorneys’ fees and costs. Mot. to Dismiss at 11.

                                  19   Blizzard argues that § 1723 permits a prevailing defendant to recover attorneys’ fees when a

                                  20   plaintiff acts in bad faith. Id. (citing Cal. Civ. Code §§ 1723(b)(2), 1780(e)). The court does not

                                  21   award attorneys’ fees and costs because the court has remanded the § 1723 claim to state court for

                                  22   adjudication.

                                  23   IV.    ORDER

                                  24          For the reasons above, the court: (1) dismisses Plaintiff’s ADA claim under Rule 12(b)(6)

                                  25   with prejudice and without leave to amend, (2) declines to exercise supplemental jurisdiction over

                                  26   Plaintiff’s remaining state-law claim under Cal. Civ. Code § 1723, and (3) remands Plaintiff’s

                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                          7
                                   1   § 1723 claim to the Superior Court of California, County of Santa Clara.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 5, 2019

                                   4

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:19-cv-05540-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS THE ADA CLAIM;
                                       REMANDING § 1723 CLAIM TO STATE COURT
                                                                          8
